               Case 2:20-cv-01270-RSM Document 5 Filed 10/27/20 Page 1 of 3




 1                                                            Chief District Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
                                          AT SEATTLE
10
      ASEFA ESHETE BELETE,                                No. C20-01270 RSM
11
                           Plaintiff,                     STIPULATED ORDER FOR DISMISSAL
12
                     v.
13
                                                          Noted for Consideration:
14    KENNETH T. CUCCINELLI, et al.,                      October 26, 2020

15                           Defendants.
16
            The above-captioned action having been resolved, all parties, through their undersigned
17
18   counsel and respective attorneys of record, now hereby stipulate to the dismissal without

19   prejudice of the above-captioned action, with each party to bear their own fees or costs.

20   //
21
     //
22
     //
23
     //
24
     //
25
26   //

27

     STIPULATED ORDER FOR DISMISSAL.                                       UNITED STATES ATTORNEY
     (C20-01270 RSM) - 1                                                    1201 PACIFIC AVE., STE. 700
                                                                               TACOMA, WA 98402
                                                                                 (253) 4258-3800
               Case 2:20-cv-01270-RSM Document 5 Filed 10/27/20 Page 2 of 3




 1   Dated: October 26, 2020
 2                                             Respectfully submitted,

 3
                                               United States Attorney’s Office
 4
     s/ Bart Klein                             /s/ Michelle R. Lambert
 5   BART KLEIN WSBA #10909                    MICHELLE R. LAMBERT
 6   Law Offices of Bart Klein                 NYS#4666657
     WSBA # 10909                              Assistant United States Attorney
 7   605 First Avenue South, Suite 500         United States Department of Justice
     Seattle, WA 98104                         1201 Pacific Avenue, Suite 700
 8   Tel.: (206) 624-3787                      Tacoma, WA 98402
     Fax: (206) 624-6371                       Tel.: (253) 428-3824
 9
     Bart.Klein@bartklein.com                  Email: michelle.lambert@usdoj.gov
10
     Attorney for Plaintiffs                   Attorney for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     STIPULATED ORDER FOR DISMISSAL.                          UNITED STATES ATTORNEY
     (C20-01270 RSM) - 2                                       1201 PACIFIC AVE., STE. 700
                                                                  TACOMA, WA 98402
                                                                    (253) 4258-3800
              Case 2:20-cv-01270-RSM Document 5 Filed 10/27/20 Page 3 of 3




                                               ORDER
 1
 2          IT IS HEREBY ORDERED that the Parties’ Stipulated Order for Dismissal is

 3   GRANTED. The case is dismissed without prejudice with each party to bear their own costs.
            SO ORDERED.
 4
 5          DATED this 27th day of October, 2020.
 6
 7
 8                                             A
                                               RICARDO S. MARTINEZ
 9
                                               CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     STIPULATED ORDER FOR DISMISSAL.                                  UNITED STATES ATTORNEY
     (C20-01270 RSM) - 3                                               1201 PACIFIC AVE., STE. 700
                                                                          TACOMA, WA 98402
                                                                            (253) 4258-3800
